
	

114 HRES 518 IH: Honoring and praising the American Jewish Committee (AJC) on the occasion of its 109th anniversary.
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 518
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Al Green of Texas (for himself, Ms. Ros-Lehtinen, Mr. Hastings, Mr. Levin, Ms. Wilson of Florida, Mr. Cohen, Mr. Nadler, Ms. Wasserman Schultz, Mr. Rangel, Mr. David Scott of Georgia, and Mr. Cleaver) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Honoring and praising the American Jewish Committee (AJC) on the occasion of its 109th anniversary.
	
	
 Whereas the American Jewish Committee (AJC) was founded on November 11, 1906, in New York City by a group of American Jews who wanted to raise awareness about pogroms (violent riots) targeting Jews in Russia;
 Whereas its mission statement is To enhance the well-being of the Jewish people and Israel, and to advance Jewish rights and Jewish values in the United States and around the world;
 Whereas AJC recognizes that a violation of the rights of one group threatens the equality and justice of all;
 Whereas AJC’s groundbreaking research on prejudice and racism was cited in the historic Supreme Court decision in Brown v. Board of Education;
 Whereas AJC, an early supporter of the Civil Rights Act of 1964 as well as the Voting Rights Act of 1965, has not wavered in its dedication to the civil rights struggle in the United States, as it remains committed to safeguarding human rights abroad;
 Whereas AJC has a long history of advocating and working as a coalition-builder for comprehensive immigration reform;
 Whereas AJC’s activism and awareness campaign on the horrors and lessons of the Holocaust contributed greatly to the inclusion of human rights provisions in the United Nations Charter;
 Whereas AJC, in partnership with the Jewish community and other civil society leaders, has been an essential resource and advocate in the fight against rising global anti-Semitism and other forms of bigotry;
 Whereas AJC has been a tireless defender of Israel, becoming the first American Jewish Organization to open an office in Israel, and an early and effective advocate of Israel’s acceptance into the global community; and
 Whereas AJC has worked to spread freedom and liberty all over the world: Now, therefore, be it  That the House of Representatives—
 (1)recognizes the 109th anniversary of the historic founding of the American Jewish Committee; and (2)honors and praises the American Jewish Committee on the occasion of its anniversary for its efforts regarding human rights worldwide, interfaith dialogue, and the defense of Israel’s right to exist as a Jewish State.
			
